United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.T., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF INVESTIGATION, Tampa, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2120
Issued: January 23, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ August 23, 2006 merit decision denying his claim for schedule award
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he was entitled to
a schedule award for hearing loss.
FACTUAL HISTORY
On December 27, 2005 appellant, then a 58-year-old retired special agent, filed an
occupational disease claim alleging that he sustained a hearing loss due to exposure to hazardous
noise at work since 1976, including noise from small arms and shoulder weapons. Appellant
retired from the employing establishment effective August 31, 2001.

Appellant submitted the results of several audiograms obtained between 1999 and 2003
which showed minimal hearing deficits at the frequencies of 500, 1,000, 2,000 and 3,000 cycles
per second.1 A number of the audiograms were not certified by a physician as accurate.
In March 2006 the Office referred appellant for otologic and audiologic testing to
Dr. Randall C. LaTorre, a Board-certified otolaryngologist, who reported the findings of the
testing obtained on April 11, 2006 which showed decibel losses of 15, 25, 20 and 30 respectively
in the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second and
decibel losses of 20, 20, 20 and 15 respectively in the left ear at the same levels. Dr. LaTorre
determined that appellant had a high frequency sensorineural hearing loss which was related to
exposure to noise at work.
The Office accepted that appellant sustained a noise-induced hearing loss due to exposure
to noise at work. On April 28, 2006 the Office medical adviser evaluated the findings of
Dr. LaTorre and determined that appellant had no ratable hearing loss.
By decision dated August 23, 2006, the Office determined that appellant was not entitled
to a schedule award for hearing loss.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) has been adopted by the implementing
regulation as the appropriate standard for evaluating schedule losses.4
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.5 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second,
the losses at each frequency are added up and averaged.6 Then, the “fence” of 25 decibels is
deducted because, as the A.M.A., Guides points out, losses below 25 decibels result in no
impairment in the ability to hear everyday speech under everyday conditions.7 The remaining
1

None of the losses at these frequency levels were greater than 5 or 10 decibels.

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404 (1999).

4

Id.

5

A.M.A., Guides 224-25 (4th ed. 1993); 226-51 (5th ed. 2001).

6

Id.

7

Id.

2

amount is multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss.8 The
binaural loss is determined by calculating the loss in each ear using the formula for monaural
loss; the lesser loss is multiplied by five, then added to the greater loss and the total is divided by
six to arrive at the amount of the binaural hearing loss.9 The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.10
ANALYSIS
On April 28, 2006 the Office medical adviser reviewed the otologic and audiologic
testing performed on April 11, 2006 by Dr. LaTorre, a Board-certified otolaryngologist and
Office referral physician, and applied the Office’s standardized procedures to this evaluation.
Testing for the right ear at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second
revealed decibel losses of 15, 25, 20 and 30 respectively. These decibel losses were totaled at
90 decibels and were divided by 4 to obtain the average hearing loss of 22.5 decibels. This
average loss was then reduced by 25 decibels (25 decibels being discounted as discussed above)
to equal a figure less than 0. Testing for the right ear at the frequency levels of 500, 1,000, 2,000
and 3,000 cycles per second revealed decibel losses of 20, 20, 20 and 15 respectively. These
decibel losses total 75 decibels and when divided by 4 result in an average hearing loss of 18.75
decibels. This average loss when reduced by 25 decibels (25 decibels being discounted as
discussed above) equals a figure less than 0. The Office medical adviser concluded that
appellant had no ratable hearing loss.
The Board finds that the calculations of the Office medical adviser were carried out in
accordance with the relevant standards of the A.M.A., Guides. The Office medical adviser
properly selected the April 11, 2006 testing of Dr. LaTorre for evaluation.11 For these reasons,
the Office properly determined that appellant was not entitled to a schedule award for hearing
loss.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he was
entitled to a schedule award for hearing loss.

8

Id.

9

Id.

10

Donald Stockstad, 53 ECAB 301 (2002); petition for recon. granted (modifying prior decision), Docket No.
01-1570 (issued August 13, 2002).
11

Appellant submitted the results of several audiograms obtained between 1999 and 2003, but the audiograms
showed deficits at the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second which were less than those
found in the April 11, 2006 audiogram. A number of the audiograms were not certified by a physician as accurate
and the Board has held that if an audiogram is prepared by an audiologist it must be certified by a physician as being
accurate before it can be used to determine the percentage of hearing loss. See Joshua A. Holmes, 42 ECAB 231,
236 (1990).

3

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
August 23, 2006 decision is affirmed.
Issued: January 23, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

